                                           Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 1 of 21




                                   1

                                   2                                    UNITED STATES DISTRICT COURT

                                   3                                   NORTHERN DISTRICT OF CALIFORNIA

                                   4                                            SAN JOSE DIVISION

                                   5
                                           APPLIED MATERIALS, INC.,
                                   6                                                          Case No. 5:20-cv-09341-EJD
                                                          Plaintiff,
                                   7                                                          ORDER GRANTING IN PART AND
                                                    v.                                        DENYING IN PART DEFENDANT’S
                                   8                                                          MOTION TO DISMISS
                                           DEMARAY LLC,
                                   9                                                          Re: Dkt. No. 30
                                                          Defendant.
                                  10

                                  11             In this declaratory judgment action, Plaintiff Applied Materials, Inc. (“Applied”) asks the

                                  12   Court to declare that its products do not infringe Defendant Demaray LLC’s (“Demaray”)
Northern District of California
 United States District Court




                                  13   patents—(i) U.S. Patent No. 7,544,276 (hereafter “276”) and (ii) U.S. Patent No. 7,3381,657

                                  14   (hereafter “657”) (collectively the “Asserted Patents”). Applied seeks further declaratory relief

                                  15   asserting that infringement is precluded by a non-exclusive, perpetual license and an assignment of

                                  16   rights.

                                  17             Presently before the Court is Demaray’s motion to dismiss, in which Demaray contends

                                  18   that Applied has failed to allege a justiciable controversy under the Declaratory Judgment Act.

                                  19   See Notice of Motion and Motion to Dismiss (“Mot.”), Dkt. No. 30. Additionally, Demaray

                                  20   argues Applied has failed to state a claim which would warrant declaratory relief for its licensing

                                  21   and assignment of rights-based claims. Id. Applied has filed an opposition (“Opp’n”) (Dkt. No.

                                  22   38), to which Demaray filed a reply (“Reply iso Mot.”) (Dkt. No. 41). Having considered the

                                  23   record, the parties’ submissions, and the relevant legal authority, the Court GRANTS in part and

                                  24   DENIES in part Demaray’s motion.1

                                  25

                                  26   1
                                        The Court took this motion under submission for decision without oral argument pursuant to
                                  27   Civil Local Rule 7-1(b)
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                      1
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 2 of 21




                                   1     I.        FACTUAL AND PROCEDURAL BACKGROUND

                                   2          A.     The Asserted Patents
                                   3               Demaray’s Asserted Patents concern the specific configuration of physical vapor

                                   4   deposition (“PVD”) reactors and a method for the deposition of thin layer films onto substrate

                                   5   materials used during the semiconductor manufacturing process. See Complaint (“Compl.”), Dkt.

                                   6   No. 1-1, Ex. A (Demaray LLC v. Intel Corp., (W.D. Tex. No. 6:20-cv-634-ADA filed July 14,

                                   7   2020) (hereinafter, “Intel Compl.”)); see also Dkt. No. 1-2, Ex. B (Demaray v. Samsung

                                   8   Electronics Co., Ltd. (A Korean Company) et al, (W.D. Tex. No. 6:20-cv-636-ADA filed July 14,

                                   9   2020) (hereinafter, “Samsung Compl.”)). Both patents are entitled “Biased Pulse DC Reactive

                                  10   Sputtering of Oxide Films” and share a common specification. The ‘276 patent discloses

                                  11   apparatus claims directed to PVD reactors having certain claim elements requiring the use of a

                                  12   reactor configuration with three power supply-related limitations: (1) a “pulsed DC power supply
Northern District of California
 United States District Court




                                  13   coupled to the target,” (2) “an RF bias power supply coupled to the substrate,” and (3) “a narrow

                                  14   band-rejection filter that rejects at a frequency of the RF bias power supply coupled between the

                                  15   pulsed DC power supply and the target area.” Compl. ¶ 33 (citing Intel Compl. ¶¶ 33, 36, 39;

                                  16   Samsung Compl. ¶¶ 36, 39, 42).

                                  17               The ‘276 patent is supplemented by Demaray’s ‘657 patent, which discloses method

                                  18   claims delineating the deposition of thin layer films onto a substrate by pulsed DC reactive

                                  19   sputtering using “a pulsed DC power supply coupled to the target” and “an RF bias power supply

                                  20   coupled to the substrate.” Compl. ¶ 29. The ‘657 patent also describes and claims the use of “a

                                  21   narrow band-rejection filter that rejects at a frequency of the RF bias power supply coupled

                                  22   between the pulsed DC power supply and the target area.” Id. The narrow band rejection filter

                                  23   allows the power sources to properly function, but prevents damaging feedback to the pulsed DC

                                  24   power source from the RF bias power supply. Id. ¶ 36 (citing Intel Compl. ¶¶ 39-40; Samsung

                                  25   Compl. ¶¶ 42-43).

                                  26
                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        2
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 3 of 21




                                   1       B.     Demaray’s Actions Against Applied’s Customers

                                   2            Applied and Demaray’s dispute follows allegations that Intel Corporation (“Intel”) and

                                   3   Samsung Electronics Co. Ltd. (“Samsung”), two of Applied’s customers, have infringed

                                   4   Demaray’s Asserted Patents. In July 2020, Demaray filed separate patent infringement lawsuits

                                   5   against Intel and Samsung in the Western District of Texas (“WDTX Customer Cases”), alleging

                                   6   that both have infringed the Asserted Patents by configuring reactors, including Applied’s Endura

                                   7   line of reactors, in an infringing manner while also employing Demaray’s patented method in the

                                   8   fabrication of their semiconductor devices. See generally Intel Compl.; Samsung Compl.

                                   9       C.     Applied’s Actions Against Demaray
                                  10            In response to the WDTX Customer Cases, Applied filed a declaratory relief action against

                                  11   Demaray, which also focused on the Asserted Patents. See Applied Materials, Inc. v. Demaray

                                  12   LLC, (N.D. Cal. No. 5:20-cv-05676 filed August 13, 2020) (“Applied I”). Compl. ¶ 40. Similar to
Northern District of California
 United States District Court




                                  13   its claims in this action, Applied sought a declaration that its reactors did not infringe the Asserted

                                  14   Patents. Applied I, First Amended Complaint, Dkt. No. 13 ¶ 1. Applied also sought to enjoin

                                  15   Demaray from continuing to litigate the WDTX Customer Cases while the declaratory relief

                                  16   action remained ongoing. See Applied I, Motion for Preliminary Injunction, Dkt. No. 14.

                                  17            Demaray opposed Applied’s request for a preliminary injunction, arguing in part that the

                                  18   Court lacked subject matter jurisdiction over Applied’s action and should therefore deny its

                                  19   request to enjoin Demaray. See Applied I, Opposition to Applied Materials’ Motion for

                                  20   Preliminary Injunction, Dkt. No. 13 at 5-8. Thereafter, Demaray also filed a motion to dismiss the

                                  21   Applied I action for lack of subject matter jurisdiction or alternatively, for failure to state a claim.

                                  22   Applied I, Dkt. No. 39. Before ever turning to Demaray’s motion to dismiss, the Court denied

                                  23   Applied’s motion for preliminary injunction finding that it lacked subject matter jurisdiction over

                                  24   its action for declaratory relief. Applied I, Order Denying Motion for Preliminary Injunction

                                  25   (“Prelim. Ord”), Dkt. No. 47. At that time, Applied had not sufficiently alleged the existence of

                                  26   an actual case or controversy between the parties; Applied failed to sufficiently allege either that

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        3
                                           Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 4 of 21




                                   1   Demaray had engaged in affirmative acts directed at Applied or that Applied might be liable for

                                   2   direct or indirect infringement related to its customers’ alleged infringement. Id. at 4-12.

                                   3          Following the denial of its motion for preliminary injunction, Applied filed this separate

                                   4   action for declaratory relief on December 24, 2020.2 Applied’s latest complaint includes new

                                   5   factual allegations relating to Demaray’s conduct since Applied filed its first amended complaint

                                   6   in Applied I. The complaint notes: (i) declarative statements from Intel and Samsung officials

                                   7   asserting that neither company performs the post-installation modifications to Applied’s reactors

                                   8   which Demaray contends takes place; (ii) Demaray’s refusal to grant Applied a covenant not to

                                   9   sue; (iii) Demaray’s refusal to inform Applied or the Court if it will assert compulsory

                                  10   counterclaims against Applied; (iv) Demaray’s requests to obtain discovery from Applied to

                                  11   determine if Applied allegedly infringes the Asserted Patents; (v) that Demaray asked Applied to

                                  12   produce materials regarding the reactors it supplies to Intel and Samsung; and (vi) representations
Northern District of California
 United States District Court




                                  13   made by Demaray to the court in the WDTX Customer Cases about the need for discovery from

                                  14   Applied to determine which of Intel’s and Samsung’s reactors allegedly infringe. Compl. ¶ 52.

                                  15          Moreover, Applied alleges that Demaray’s filings and the continued litigation of the

                                  16   WDTX Customer Cases also give rise to a substantial controversy between the parties because

                                  17   Applied owns and/or is licensed to use the Asserted Patents. Demaray’s founder, Ernest Demaray,

                                  18   and three other named inventors of the Asserted Patents are former and/or current employees of

                                  19   Applied or Applied’s affiliate, Applied Komatsu. Compl. ¶ 18. In December of 1998, Mr.

                                  20   Demaray along with other employees from Applied and Applied Komatsu, left to start a new

                                  21

                                  22   2
                                         Applied also filed an administrative motion seeking leave to lodge its new declaratory judgment
                                  23   complaint and for it to become the operative complaint in Applied I. Applied I, Dkt. No. 48. The
                                       Court, however, denied Applied’s administrative motion to lodge its new declaratory judgment
                                  24   complaint. See Applied I, Dkt. No. 53. The Court found Applied’s request was procedurally
                                       improper and concluded that Applied was seeking a request for leave to amend or supplement the
                                  25   operative complaint in Applied I. Id. at 3. Because Applied had filed its latest complaint as a
                                       separate action, the Court related the new action to Applied I. See Applied I, Related Case Order,
                                  26   Dkt. No. 54. On January 25, 2021, Applied voluntarily dismissed the operative complaint in
                                       Applied I and all claims asserted therein without prejudice. See Applied I, Dkt. No. 55. As a
                                  27   result, Demaray’s pending motion to dismiss in Applied I was terminated. Id., Dkt. No. 62.
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                          4
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 5 of 21




                                   1   company, Symmorphix, and began work on similar thin film technology they initially worked on

                                   2   at Applied. Id. ¶ 18-19. Applied Komatsu and Symmorphix executed a Sale and Relationship

                                   3   Agreement (“SRA”), which Applied alleges was later amended to grant Applied Komatsu a

                                   4   perpetual, royalty-free license to “any patent applications filed for inventions, improvements, or

                                   5   enhancements developed by Symmorphix relating to sputtered silicon deposition technology.” Id.

                                   6   ¶ 78. Applied also alleges that the SRA allowed Applied Komatsu to transfer or assign the license

                                   7   to Applied and for Applied Komatsu’s customers to use the inventions as well. Id. Separately,

                                   8   Applied contends that one of the named inventors of the Asserted Patents, Mukundan Narasimhan,

                                   9   was an employee of Applied and under the provisions of his employee agreement, Mr.

                                  10   Narasimhan’s ownership rights in the Asserted patents’ parent application were automatically

                                  11   assigned to Applied. Id. ¶ 90.

                                  12               Applied now seeks (1) a declaration that Applied’s reactors, including those in the Endura
Northern District of California
 United States District Court




                                  13   product line, do not directly or indirectly infringe any claim of the ‘276 patent; (2) a declaration

                                  14   that Applied’s reactors, including those in the Endura product line, do not directly or indirectly

                                  15   infringe any claim of the ‘657 patent; (3) a declaration that Applied holds a non-exclusive,

                                  16   perpetual, royalty free license to the Asserted Patents; and (4) a declaration that Applied’s reactors

                                  17   cannot infringe the Asserted Patents because of an assignment of rights to Applied and Demaray’s

                                  18   failure to join all co-owners. In response, Demaray has filed the instant motion to dismiss, seeking

                                  19   dismissal under Federal Rules of Civil Procedure 12(b)(1) for lack of subject-matter jurisdiction

                                  20   and 12(b)(6) for failure to state a claim upon which relief can be granted.

                                  21    II.        LEGAL STANDARDS

                                  22          A.     Federal Rule of Civil Procedure 12(b)(1)
                                  23               A defendant may move to dismiss for lack of subject matter jurisdiction pursuant to Rule

                                  24   12(b)(1) of the Federal Rules of Civil Procedure. Although lack of statutory standing requires

                                  25   dismissal for failure to state a claim under Rule 12(b)(6), lack of Article III standing requires

                                  26   dismissal for want of subject matter jurisdiction under Rule 12(b)(1). See Maya v. Centex Corp.,

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        5
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 6 of 21




                                   1   658 F.3d 1060, 1067 (9th Cir. 2011).

                                   2          “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air for Everyone v.

                                   3   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). “In a facial attack, the challenger asserts that the

                                   4   allegations contained in a complaint are insufficient on their face to invoke federal jurisdiction.”

                                   5   Id. The Court “resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6):

                                   6   Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the plaintiff’s

                                   7   favor, the court determines whether the allegations are sufficient as a legal matter to invoke the

                                   8   court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). “[I]n a factual

                                   9   attack,” on the other hand, “the challenger disputes the truth of the allegations that, by themselves,

                                  10   would otherwise invoke federal jurisdiction.” Safe Air for Everyone, 373 F.3d at 1039. “In

                                  11   resolving a factual attack on jurisdiction,” the Court “may review evidence beyond the complaint

                                  12   without converting the motion to dismiss into a motion for summary judgment.” Id. The Court
Northern District of California
 United States District Court




                                  13   “need not presume the truthfulness of the plaintiff’s allegations” in deciding a factual attack. Id.

                                  14          Once the defendant has moved to dismiss for lack of subject matter jurisdiction under Rule

                                  15   12(b)(1), the plaintiff bears the burden of establishing the Court’s jurisdiction. See Chandler v.

                                  16   State Farm Mut. Auto Ins. Co., 598 F.3d 1115, 1122 (9th Cir. 2010).

                                  17          B.    Federal Rule of Civil Procedure 12(b)(6)

                                  18          A complaint survives a motion to dismiss under Rule 12(b)(6) if it contains a “short and

                                  19   plain statement of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

                                  20   U.S. 662, 663 (2009). A claim must be “plausible on its face,” which means that the Court can

                                  21   “draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.; see

                                  22   also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other words, “a plaintiff’s

                                  23   obligation to provide the grounds of his entitlement to relief requires more than labels and

                                  24   conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

                                  25   550 U.S. at 555 (internal quotations and alterations omitted). Allegations of fact are taken as true

                                  26   and construed in the light most favorable to the nonmoving party. See Newdow v. Lefevre, 598

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        6
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 7 of 21




                                   1   F.3d 638, 642 (9th Cir. 2010), cert. denied, 131 S. Ct. 1612 (Mar. 7, 2011).

                                   2   III.        DISCUSSION

                                   3          A.      Subject Matter Jurisdiction
                                   4               Demaray first argues that this Court lacks subject matter jurisdiction over Applied’s claims

                                   5   for declaratory relief. Mot. at 7-16. Generally, dismissal for lack of subject matter jurisdiction

                                   6   under Federal Rule of Civil Procedure 12(b)(1) “is a procedural question not unique to patent

                                   7   law,” and is therefore governed by regional circuit law. Toxgon Corp. v. BNFL, Inc., 312 F.3d

                                   8   1379, 1380 (Fed. Cir. 2002). However, “[w]hether an actual case or controversy exists so that a

                                   9   district court may entertain an action for declaratory judgment of non-infringement and/or

                                  10   invalidity is governed by Federal Circuit law.” 3M Co. v. Avery Dennison Corp., 673 F.3d 1372,

                                  11   1377 (Fed. Cir. 2012).

                                  12               The Declaratory Judgment Act states that, “[i]n the case of actual controversy within its
Northern District of California
 United States District Court




                                  13   jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading, may

                                  14   declare the rights and other legal relations of any interested party in seeking such declaration.” 28

                                  15   U.S.C. § 2201(a). The phrase “actual controversy” refers to “cases” and “controversies” that are

                                  16   justiciable under Article III of the Constitution. Ass’n for Molecular Pathology v. U.S. Pat. &

                                  17   Trademark Off., 689 F.3d 1303, 1318 (Fed. Cir. 2012), rev’d in part on other grounds by Ass’n for

                                  18   Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013). Thus, without a case or

                                  19   controversy, there cannot be a claim for declaratory relief. ActiveVideo Networks, Inc. v. Trans

                                  20   Video Elecs., Ltd., 975 F. Supp. 2d 1083, 1086 (N.D. Cal. 2013).

                                  21               The Court has subject matter jurisdiction in a declaratory judgment action when “the facts

                                  22   alleged, under all the circumstances, show that there is a substantial controversy, between parties

                                  23   having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a

                                  24   declaratory judgment.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007). Under

                                  25   the “all the circumstances” test, courts have “unique and substantial discretion in deciding whether

                                  26   to declare the rights of litigants.” Id. at 136. In case law following MedImmune, the Federal

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        7
                                          Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 8 of 21




                                   1   Circuit has explained that, in the context of patent disputes, an actual controversy requires “an

                                   2   injury in fact traceable to the patentee,” which requires “both (1) an affirmative act by the patentee

                                   3   related to the enforcement of his patent rights and (2) meaningful preparation to conduct

                                   4   potentially infringing activity.” Association for Molecular Pathology, 689 F.3d at 1318.

                                   5          In order to meet the affirmative act requirement, “more is required than ‘a communication

                                   6   from a patent owner to another party, merely identifying its patent and the other’s product line.’

                                   7   [But] [h]ow much more is required is determined on a case-by-case analysis.” 3M Co., 673 F.3d

                                   8   at 1378–79. On the other end of the spectrum is an explicit infringement allegation, which shows

                                   9   “‘there is, necessarily, a case or controversy adequate to support declaratory judgment

                                  10   jurisdiction.’” See Hewlett-Packard Co. v. Acceleron LLC, 587 F.3d 1358, 1362 (Fed. Cir. 2009)

                                  11   (quoting Cardinal Chem. Co. v. Morton Int’l, Inc., 508 U.S. 83, 96, 113 (1993)). The factual

                                  12   scenarios that fall in between require case-by-case analysis, and the objective actions of the
Northern District of California
 United States District Court




                                  13   patentee are the subject of that inquiry. See 3M Co., 673 F.3d at 1379; Hewlett-Packard Co., 587

                                  14   F.3d at 1363. The patentee need not explicitly threaten to sue or demand a license, but its actions

                                  15   must give reason to believe that it is asserting its rights under the patents. See Hewlett-Packard

                                  16   Co., 587 F.3d at 1362–63.

                                  17          Applied contends that Demaray’s suits against Intel and Samsung created an actual

                                  18   controversy under three theories: first, because all of Demaray’s affirmative acts as alleged in the

                                  19   complaint have been directed at Applied’s products; second, because Demaray’s allegations

                                  20   against Applied’s customers constituted an implied assertion of direct infringement; and third,

                                  21   because Demaray’s allegations against Applied’s customers also constituted an implied assertion

                                  22   of indirect infringement against Applied. Ultimately, a decision must be made as to whether “the

                                  23   totality of the circumstances establishes a justiciable controversy.” Danisco U.S. Inc. v.

                                  24   Novozymes A/S, 744 F.3d 1325, 1327 (Fed. Cir. 2014).

                                  25                    Controversy Based on Demaray’s Affirmative Acts Directed at Applied

                                  26          Demaray argues there is no case or controversy between the parties because it is currently

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        8
                                           Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 9 of 21




                                   1   not in a position to determine whether Applied’s reactors, standing alone, infringe the Asserted

                                   2   Patents. Reply iso Mot. at 3. Applied disagrees, arguing instead that Demaray was aware prior to

                                   3   Applied’s current action that Intel and Samsung do not perform any post-installation

                                   4   configurations on their reactors. As such, Applied contends that Demaray’s affirmative acts have

                                   5   been directed specifically at its reactors and not at any actions taken by Intel and Samsung. Opp’n

                                   6   at 12-13.

                                   7          Before determining whether Demaray has engaged in an affirmative act sufficient to confer

                                   8   jurisdiction over Applied’s declaratory judgment claims, the Court addresses which materials and

                                   9   events referenced in Applied’s complaint should be used to make this assessment. As discussed

                                  10   above, Applied filed its operative complaint on December 24, 2020. It is well-settled that the

                                  11   burden is on the declaratory judgment plaintiff “to establish that such jurisdiction existed at the

                                  12   time the claim for declaratory relief was filed and that it has continued since.” Benitec Australia,
Northern District of California
 United States District Court




                                  13   Ltd. v. Nucleonics, Inc., 495 F.3d 1340, 1344 (Fed. Cir. 2007). “[L]ater events may not create

                                  14   jurisdiction where none existed at the time of filing” of the complaint. GAF Bldg. Materials

                                  15   Corp., v. Elk Corp. of Dallas, 90 F.3d 479, 483 (Fed.Cir.1996) (internal citation omitted). As

                                  16   such, events which occurred after Applied filed its operative complaint cannot substantiate the

                                  17   existence of an objective controversy at the time of Applied’s filing. An actual controversy

                                  18   between Applied and Demaray must have existed at the time Applied filed its complaint on

                                  19   December 24, 2020.3

                                  20          In analyzing affirmative acts, a court considers numerous factors and looks at the parties’

                                  21   conduct and interactions as a whole. See ActiveVideo Networks, Inc., 975 F. Supp. 2d at 1087-88;

                                  22   Akeena Solar, Inc. v. Zep Solar Inc., No. C-09-05040-JSW, 2010 WL 519838, at *4 (N.D. Cal.

                                  23   Feb. 9, 2010). As relevant here, courts consider whether the patent holder took some affirmative

                                  24
                                       3
                                  25     In addition to supplemental preliminary infringement contentions served in February 2021,
                                       Applied also relies on Intel and Samsung discovery responses and statements from discovery
                                  26   hearings post-dating the complaint. See Opp’n at 1, 4, 8, 11-14; see also Declaration of Philip Ou
                                       (“Ou Decl.”) Dkt. No. 37-5, Exs. C-D, L. The timing of these materials renders them irrelevant
                                  27   for purposes of the present motion.
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                        9
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 10 of 21




                                   1   acts directed at that plaintiff, not just broad and widespread enforcement activity. See Ass’n for

                                   2   Molecular Pathology, 653 F.3d at 1344-48; see also Proofpoint, Inc. v. Innova Pat. Licensing,

                                   3   LLC, No. 5:11-CV-02288-LHK, 2011 WL 4915847, at *2 (N.D. Cal. Oct. 17, 2011) (relying on

                                   4   Ass’n for Molecular Pathology to find no affirmative acts supporting declaratory judgment

                                   5   jurisdiction where there were no allegations that the patent holder “claimed a right to a royalty

                                   6   from [the supplier], sent [the supplier] a cease-and-desist letter, or communicated with [the

                                   7   supplier’s] employees”).

                                   8          In 3M Co., the Federal Circuit found that 3M had proven the existence of a case or

                                   9   controversy because the defendant had “effectively charged” the plaintiff with infringement. 673

                                  10   F.3d at 1379. The defendant had called 3M, identified a specific product that “[might] infringe,”

                                  11   and mentioned the possibility of licensing. Id. When 3M declined the licensing offer two days

                                  12   later, the defendant stated that it had performed analysis and would provide claim charts. Id. The
Northern District of California
 United States District Court




                                  13   court found these interactions sufficient to establish a case or controversy and noted that the

                                  14   absence of other factors, for example a deadline during licensing discussions, did not alter its

                                  15   conclusion. Id. at 1380. Although 3M delayed filing suit for over a year, the court found that “the

                                  16   relevant circumstances surrounding [the defendant’s] assertion of its patent rights appear to have

                                  17   remain unchanged.” Id. The court was “disinclined to hold that the case or controversy between

                                  18   the parties sufficiently dissipated” during that time. Id.

                                  19          Here, the Court finds that Demaray’s affirmative acts are sufficient to establish that there is

                                  20   “a substantial controversy” between the parties that is “of sufficient immediacy and reality to

                                  21   warrant the issuance of a declaratory judgment.” See MedImmune, Inc., 549 U.S. at 127.

                                  22   Although the Court was left searching for a substantial controversy in Applied I, Demaray has

                                  23   since sought discovery from Applied as part of its WDTX Customer Cases. Indeed, on December

                                  24   12, 2020, Demaray served Applied with subpoenas for documents and deposition testimony the

                                  25   configuration of Applied reactors sold to Intel and Samsung. Compl. ¶¶ 14, 49-50, Exs. F (“Intel

                                  26   Subpoena”), G (“Samsung Subpoena”). The subpoenas were directed at “each Applied reactor

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        10
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 11 of 21




                                   1   supplied to Intel or Samsung with a RMS PVD chamber” and specifically requested documents

                                   2   discussing, for example, “the configuration of the reactor” (Request No. 6); “any filters configured

                                   3   to be used with the power sources” (Request No. 6); “the power sources to the target and the

                                   4   power sources to the substrate” (Request No. 9); “the use of pulsed DC power to the target in

                                   5   RMS PVD chambers in Applied reactors” (Request No. 10); “the use of an RF bias on the

                                   6   substrate and pulsed DC power to the target in RMS PVD chamber in Applied reactors” (Request

                                   7   No. 11); and “the use of a filter with a RMS PVD chamber in Applied reactors with an RF bias on

                                   8   the substrate and pulsed DC power to the target” (Request No. 12), as well as deposition testimony

                                   9   regarding the same. Id. Importantly, these hardware components and their “configuration” in the

                                  10   reactors are what Demaray previously argued were configurations made by Intel and Samsung.

                                  11   Compl. ¶ 14.

                                  12          Demaray argues that it only seeks documents from Applied and does not make objective
Northern District of California
 United States District Court




                                  13   allegations about Applied’s reactors. Opp’n at 7. Further, Demaray contends it sought this

                                  14   information from Applied to respond to allegations raised by Intel and Samsung regarding the

                                  15   potential transfer of the WDTX Customer Cases. Yet, Demaray has stated that the discovery

                                  16   sought was necessary “to determine which reactors are in dispute,” “[g]iven Applied’s

                                  17   involvement in the development, manufacture, assembly and installation of reactors which are

                                  18   then used by Intel/Samsung in an infringing manner.” Compl. ¶¶ 15-16, 50., Ex. H. When

                                  19   considered along with Demaray’s other affirmative acts, including its October 9, 2020 preliminary

                                  20   infringement contentions, the subpoena requests demonstrate its intent to enforce its patents and

                                  21   the threat of future injury facing Applied.

                                  22          Although Demaray continues to argue that there is not a substantial controversy because it

                                  23   was not in a position to affirmatively assert that Applied’s reactors, standing alone, infringe the

                                  24   Asserted Patents, this is merely one factor to be considered in the totality of the circumstances.

                                  25   Moreover, “[t]he test [for declaratory judgment jurisdiction in patent cases], however stated, is

                                  26   objective. . . .” Arrowhead Indus. Water, Inc. v. Ecolochem, Inc., 846 F.2d 731, 736 (Fed. Cir.

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        11
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 12 of 21




                                   1   1988). “Indeed, it is the objective words and actions of the patentee that are controlling.” BP

                                   2   Chemicals Ltd. v. Union Carbide Corp., 4 F.3d 975, 979 (Fed. Cir. 1993); see also Hewlett-

                                   3   Packard Co., 587 F.3d at 1362-1363.

                                   4          Viewed in the light most favorable to Applied, Demaray took the affirmative steps of

                                   5   alleging infringement against Applied products such as, creating preliminary infringement

                                   6   contentions which included references to Applied’s reactors, refusing to grant Applied a covenant

                                   7   not to sue, requesting discovery from Applied to determine if Applied allegedly infringes the

                                   8   Asserted Patents, and making representations about the need for discovery from Applied to

                                   9   determine which of Intel’s and Samsung’s reactors allegedly infringe. Under the totality of

                                  10   circumstances, there is a “definite and concrete” dispute between the two parties regarding

                                  11   Demaray’s Asserted Patents which arose and remains active following Applied’s declaratory

                                  12   judgment action.
Northern District of California
 United States District Court




                                  13                      There Is An Actual Controversy That Applied Might Be Liable for Direct
                                                          Infringement
                                  14

                                  15          The Court also has subject matter jurisdiction over Applied’s declaratory judgment action

                                  16   because the claims and initial infringement contentions presented in Demaray’s WDTX Customer

                                  17   Cases suggest a substantial direct infringement controversy. See 35 U.S.C. § 271(a). Pursuant to

                                  18   § 271(a) of the Patent Act, “whoever without authority makes, uses, offers to sell, or sells any

                                  19   patented invention, within the United States or imports into the United States any patented

                                  20   invention during the term of the patent therefor, infringes the patent.” 35 U.S.C. § 271(a). In the

                                  21   WDTX Customer Cases, Demaray has accused Intel and Samsung of directly infringing

                                  22   configuration and method claims of the Asserted Patents; Demaray alleges that both Intel and

                                  23   Samsung are in violation of § 271(a) of the Patent Act since they have continued “making, using,

                                  24   offering to sell, and selling . . . semiconductor manufacturing equipment including reactive

                                  25   magnetron sputter reactors configured as described in the claims of the ‘276 patent” and “using the

                                  26   claimed methods for reactive sputtering in an infringing manner to produce semiconductor

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        12
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 13 of 21




                                   1   products” explained in the ‘657 patent. See Intel Compl. ¶¶ 22, 47; Samsung Compl. ¶¶ 25, 50.

                                   2          Demaray argues the WDTX Customer Cases are directed only at “particular

                                   3   configurations” made to Applied’s reactors and methods used by Intel and Samsung, such that

                                   4   Demaray has not accused Applied’s PVD reactors standing alone or Applied of infringement. See

                                   5   Mot. at 8. However, Demaray has clearly identified Applied’s Endura-line reactors as embodying

                                   6   numerous elements of the asserted claims. With respect to the ‘276 patent, a review of Demaray’s

                                   7   preliminary infringement contentions reveals that Applied’s reactors feature prominently in

                                   8   Demaray’s infringement allegations at issue in the WDTX Customer Cases. See e.g., Compl.,

                                   9   Exs. C-D. Demaray relied in part on Applied’s literature and documentation about the Endura-line

                                  10   reactors in every claim limitation other than the narrow band-rejection filter. See Compl. ¶¶ 43-

                                  11   44; see also generally Compl., Exs. C-D. Demaray’s infringement contentions also frequently

                                  12   refer to Applied by name, reference material components found in Applied’s reactors, and provide
Northern District of California
 United States District Court




                                  13   screenshots and photographs of Applied’s reactors. For example, Demaray includes images of a

                                  14   “pulsed DC power unit in an Endura reactor configured for RMS deposition” as well as an Endura

                                  15   reactor with “RF bias power supply for RMS deposition.” See Compl., Ex. C at 11-13.

                                  16          Since Applied “make[s] the Endura line reactors and “sell[s]” these products to its

                                  17   customers, and Applied has pled that it has also previously performed the allegedly infringing

                                  18   method for research and development and demonstration purposes for its customers, there is a

                                  19   sufficient threat of a claim for direct infringement under 35 U.S.C. § 271 against Applied so as to

                                  20   give rise to an actual controversy. See Compl. ¶¶ 53-54. Demaray “could just as easily have

                                  21   asserted a claim for direct infringement against [Applied], based on the same underlying

                                  22   circumstances in the customer suit.” Microsoft Corp. v. GeoTag, Inc., No. CV 11-175-RGA, 2014

                                  23   WL 4312167, at *2 (D. Del. Aug. 29, 2014). Demaray’s refusal to offer Applied a covenant not to

                                  24   sue only adds to the possibility of direct infringement claims. See Compl. ¶ 12. An express

                                  25   accusation by Applied was unnecessary. See Arris Grp., Inc. v. Brit. Telecommunications PLC,

                                  26   639 F.3d 1368, 1379 (Fed. Cir. 2011). There is a “reasonable potential” of such a suit, and

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        13
                                           Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 14 of 21




                                   1   therefore there is subject matter jurisdiction. Microsoft Corporation, 2014 WL 4312167 at *2.4

                                   2                      Discretionary Jurisdiction

                                   3             Demaray argues that even if there is a case or controversy, the Court should exercise

                                   4   discretion and decline jurisdiction as the customer suits against Intel and Samsung progress in the

                                   5   Western District of Texas. According to Demaray, it would be proper for the Court to decline

                                   6   jurisdiction to promote judicial efficiency and to avoid gamesmanship. See Mot. at 16 (citing

                                   7   Proofpoint, Inc., 2011 WL 4915847, at *2 (N.D. Cal. Oct. 17, 2011)). The Court does not agree.

                                   8   Here, Demaray has engaged in affirmative acts directed at Applied which demonstrates the

                                   9   relationship between the two parties and the Asserted Patents. Cf. Proofpoint, Inc., 2011 WL

                                  10   4915847 at * 8 (declining to exercise jurisdiction in part because Proofpoint’s complaint was

                                  11   “short on facts explaining its relationship to InNova or the [asserted] patent.”). Given the

                                  12   affirmative acts and the potential impact the resolution of this case could have on Demaray’s suits
Northern District of California
 United States District Court




                                  13   against Applied’s customers, the Court finds it appropriate to exercise jurisdiction over Applied’s

                                  14   claims for declaratory relief.5

                                  15        B.     Failure to State A Claim

                                  16             Demaray also moves to dismiss Applied’s licensing and assignment-based claims for

                                  17

                                  18   4
                                         Because Demaray’s affirmative acts and the potential of an actual controversy based on direct
                                  19   infringement establish that there is subject matter jurisdiction, the Court does not consider whether
                                       Applied has established if there is an actual controversy it may be liable for indirect infringement.
                                  20   5
                                         Pursuant to Civil Local Rule 7-3(d), Applied filed a Statement of Recent Decision, Dkt. No. 43,
                                  21   (“Applied’s SRD”) regarding recent orders issued in the WDTX Customer Cases relevant to the
                                       motion to dismiss. Demaray submitted a response, Dkt. No. 44, to which Applied filed an
                                  22   administrative motion to strike or alternatively for leave to file a response. See Dkt. No. 45.
                                       Pursuant to Local Rule 7-3(d)(2), “once a reply is filed, no additional memoranda, papers, or
                                  23   letters may be filed without prior Court approval,” except in the form of timely Objections to
                                       Reply Evidence or a Statement of Recent Decision. See Keller v. Experian Info. Sols., Inc., No.
                                  24   16-CV-04643-LHK, 2017 WL 130285, at *2 n.2 (N.D. Cal. Jan. 13, 2017) (striking post-reply
                                       filing, holding “Plaintiff’s filing is neither an Objection to Reply Evidence or a Statement of
                                  25   Recent Decision, and Plaintiff did not request the Court's approval prior to filing the Notice of
                                       Contrary Case Law.”). Although, neither an Objection to Reply Evidence nor a statement of
                                  26   recent decision, the Court considers Demaray’s response. However, the Court also GRANTS
                                       Applied’s administrative motion and considers its one-page response to the factual update and
                                  27   argument in Demaray’s response.
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                           14
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 15 of 21




                                   1   relief. According to Demaray, the assignment provisions found in Applied and Applied Komatsu

                                   2   employment contracts violate California Business and Professions Code § 16600. Section 16600

                                   3   provides that “every contract by which anyone is restrained from engaging in a lawful profession,

                                   4   trade, or business of any kind is to that extent void.” Cal. Bus. & Prof. Code § 16600.

                                   5   Conversely, Applied argues that it is entitled to a declaration of non-infringement based on the

                                   6   license provision granted to it in Applied Komatsu and Symmorphix’s SRA. Opp’n at 20-23.

                                   7   Applied also asserts that the relevant assignment provisions are in fact valid provisions under the

                                   8   law and further justify a declaration of non-infringement. Opp’n at 23-25. The Court addresses

                                   9   the arguments in turn.

                                  10                    Applied’s Licensing Claim
                                  11          Applied first seeks a declaration its reactors cannot infringe because it holds a non-

                                  12   exclusive, perpetual, royalty free license to the Asserted Patents pursuant to the license provision
Northern District of California
 United States District Court




                                  13   in the SRA. See Compl. ¶ 103. Specifically, Applied relies on the modified version of Exhibit C

                                  14   attached to the parties’ SRA, which states:

                                  15                  “To the extent required by existing [Applied Komatsu] Employee
                                                      Agreements with any Symmorphix personnel, Symmorphix grants to
                                  16                  [Applied Komatsu] a non-assignable, non-transferable, non-
                                                      exclusive, perpetual, royalty license to any rights of Symmorphix
                                  17                  under any patent issues based on any patent applications filed for
                                                      inventions, improvements, or enhancements developed by
                                  18                  Symmorphix relating to sputtered silicon deposition technology,
                                                      provided that [Applied Komatsu] shall not utilize such rights to
                                  19                  pursue a business of providing Services. . .”
                                  20   Compl. ¶ 74; Ex. K at 3(b). Demaray argues however that the lead-in language of the licensing

                                  21   provision paragraph dictates that Applied’s license is “dependent on the illegal employee

                                  22   assignment” provisions found in the contracts of former Applied and Applied Komatsu

                                  23   employees, and thus not enforceable. Mot. at 19-20. Demaray’s argument relies primarily on the

                                  24   Court’s decision in Applied Materials, Inc. v. Advanced Micro-Fabrication Equip. (Shanghai) Co.,

                                  25   630 F. Supp. 2d 1084 (N.D. Cal. 2009). In Applied Materials, Inc., the Court considered and held

                                  26   invalid under California Business and Professions Code §16600, an assignment clause which

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        15
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 16 of 21




                                   1   provided that:

                                   2                    In case any invention is described in a patent application or is
                                                        disclosed to third parties by me within one (1) year after terminating
                                   3                    my employment with APPLIED, it is to be presumed that the
                                                        invention was conceived or made during the period of my
                                   4                    employment for APPLIED, and the invention will be assigned to
                                                        APPLIED as provided by this Agreement, provided it relates to my
                                   5                    work with APPLIED or any of its subsidiaries.
                                   6   Id. at 1086. The Court explained that “[a]ssignment clauses function as unlawful non-compete

                                   7   provisions where they require an employee to assign an invention conceived after departing from

                                   8   an employer’s service.” Id. at 1090. Applied to the specific assignment provision at issue, the

                                   9   Court observed that it “broadly target[ed] any inventions ‘relate[d] to’ former employees’ ‘work’”

                                  10   with the former employer and was “in no way limited” to subject matter based on confidential

                                  11   material. Id. (second alteration in original). The Court also noted that the provision covered “any

                                  12   invention disclosed by former employees, regardless of when or where they were conceived,” so
Northern District of California
 United States District Court




                                  13   the provision was “overly broad with respect to both subject matter and temporal scope.” Id. at

                                  14   1090–91.

                                  15          Here, Applied has pleaded that one or more of the named inventors of the Asserted Patents,

                                  16   who left Applied or Applied Komatsu to work at Symmorphix, had the following assignment

                                  17   provisions in their respective employee agreements:

                                  18
                                                           In case any invention is described in a patent application or is
                                  19                       disclosed to third parties by me after terminating my employment
                                                           with [Applied Komatsu], it is to be presumed that the invention
                                  20                       was conceived or made during the period of my employment for
                                                           [Applied Komatsu], and the invention will be assigned to
                                  21                       [Applied Komatsu] as provided by this Agreement, provided it
                                                           relates to my work with [Applied Komatsu] or any of its
                                  22                       subsidiaries.
                                  23                       In case any invention is described in a patent application or is
                                                           disclosed to third parties by me within one (1) year after
                                  24                       terminating my employment with APPLIED, it is to be presumed
                                                           that the invention was conceived or made during the period of my
                                  25                       employment for APPLIED, and the invention will be assigned to
                                                           APPLIED as provided by this Agreement, provided it relates to
                                  26                       my work with APPLIED or any of its subsidiaries.
                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        16
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 17 of 21




                                   1   Compl. ¶¶ 89-90. Still, Applied argues there is no basis for Demaray to claim that the license

                                   2   grant is dependent on the validity of any assignment provisions found in former Applied or

                                   3   Applied Komatsu employee contracts. Applied contends instead that the purpose of the lead-in

                                   4   language of the licensing provision was to limit the scope of the license to inventions derived from

                                   5   former Applied Komatsu employees and not from Symmorphix employees who did not come

                                   6   from Applied Komatsu. Opp’n at 21; Compl. ¶¶ 79-80. Applied relies on previous negotiations

                                   7   between Applied Komatsu and Symmorphix to release any Applied or Applied Komatsu

                                   8   employees from their post-employment invention assignments as part of the SRA. Compl. ¶ 73;

                                   9   see also Decl. of Ernest Demaray ¶ 6, Dkt. No. 1-13. SRA’s Exhibit C also outlines that Applied

                                  10   Komatsu would not “own and shall not claim any right other than the license grant to [Applied

                                  11   Komatsu detailed in Section 3 of the SRA’s Exhibit C] to intellectual property developed by

                                  12   Symmorphix on or after January 1, 1999.” Compl. ¶ 73; see also Modified Version of Exhibit C,
Northern District of California
 United States District Court




                                  13   Dkt. No. 1-11.

                                  14          Under California law, “‘[t]he fundamental goal of contract interpretation is to give effect to

                                  15   the mutual intent of the parties as it existed at the time of contracting.’” Miller v. Glenn Miller

                                  16   Prods., Inc., 454 F.3d 975, 989 (9th Cir. 2006) (per curiam) (quoting U.S. Cellular Inv. Co. v.

                                  17   GTE Mobilnet, Inc., 281 F.3d 929, 934 (9th Cir. 2002)). Further, a court must consider the

                                  18   contract as a whole and interpret its language in context so as to give effect to each provision,

                                  19   rather than interpret contractual language in isolation. See Int’l Bhd. of Teamsters v. NASA Servs.,

                                  20   Inc., 957 F.3d 1038, 1042 (9th Cir. 2020) (“[C]ontracts must be construed as a whole . . . and the

                                  21   intention of the parties is to be collected from the entire instrument and not detached portions

                                  22   thereof, it being necessary to consider all of the parts to determine the meaning of any particular

                                  23   part as well as of the whole.”) (quoting Ajax Magnolia One Corp. v. S. Cal. Edison Co., 167 Cal.

                                  24   App. 2d 743 (1959) and Moore v. Wood, 26 Cal. 2d 621 (1945)). Here, drawing all reasonable

                                  25   inferences in favor of Applied, the Court finds that Applied has sufficiently pleaded that the SRA

                                  26   granted the company a license related to the Asserted Patents. Although Demaray’s interpretation

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        17
                                           Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 18 of 21




                                   1   of the lead in language may have been the actual intent of the parties, the lead-in language when

                                   2   considered along with other portions of the SRA and prior negotiations of the parties, leaves doubt

                                   3   as to the parties’ intent. Therefore, the Court must deny Demaray’s motion to dismiss.6 See

                                   4   Consul Ltd. v. Solide Enters., Inc., 802 F.2d 1143, 1149 (9th Cir. 1986) (finding that where the

                                   5   language “leaves doubt as to the parties’ intent,” the motion to dismiss must be denied).

                                   6          In sum, Applied has plausibly stated a claim for a declaration of non-infringement based

                                   7   on a license.

                                   8                    Applied’s Assignment of Rights
                                   9          Applied also seeks a declaration its reactors cannot infringe because the ownership rights

                                  10   of Mukundan Narasimhan, one of the named co-inventors of the Asserted Parents, were

                                  11   automatically assigned to Applied pursuant to Mr. Narasimhan’s assignment obligations. See

                                  12   Compl. ¶ 115. Applied alleges that Mr. Narasimhan left Applied to join Symmorphix in April of
Northern District of California
 United States District Court




                                  13   2001 and that the patent parent application to the Asserted Patents, which named Mr. Narasimhan,

                                  14   was filed in March of 2002. Compl. ¶¶ 110-112. Mr. Narasimhan’s employee contract with

                                  15   Applied contained the same assignment provision the Court considered in Applied Materials, Inc.,

                                  16   which required assignment of “any invention . . . described in a patent application or . . . disclosed

                                  17   . . . within one (1) year after terminating my employment” based on a presumption “that the

                                  18   invention was conceived or made during the period of [the] employment.” 630 F. Supp. 2d at

                                  19   1086; see also Compl. ¶ 90.

                                  20          Although the Court has previously found this assignment provision to be void and

                                  21   unenforceable under §16600, Applied argues it should be enforced in this case for two reasons.

                                  22   First, Applied asserts that this case is distinguishable from Applied Materials, Inc. because there

                                  23   are no restraint of trade or employee mobility concerns since it is only seeking a declaration that it

                                  24
                                       6
                                  25     Because the Court finds that the license provision is not dependent on the validity of the
                                       assignment provisions found in the contracts of former Applied and Applied Komatsu employees,
                                  26   the question of whether the doctrine of collateral estoppel applies to preclude Applied from re-
                                       litigating the legality of its assignment provisions is not at issue when considering the licensing
                                  27   provision.
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                                          18
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 19 of 21




                                   1   does not infringe the Asserted Patents by reason of the assignment obligations of its former

                                   2   employees. The Court does not agree as this argument contradicts Applied’s own allegations.

                                   3   Applied seeks this declaration of non-infringement because according to Applied, Mr.

                                   4   Narasimhan’s assignment obligations meant that he automatically assigned his ownership rights in

                                   5   the Asserted patents to Applied. See Compl. ¶ 115. Thus, Applied is seeking to enforce the

                                   6   ownership rights it believes it possesses over the Asserted Patents through the assignment

                                   7   provision. Moreover, the provision not only extends the assignment provision beyond the length

                                   8   of the employment but also includes broad language sweeping up inventions and discoveries

                                   9   unrelated to Applied proprietary information. The Ninth Circuit has explained that a “contractual

                                  10   provision imposes a restraint of a substantial character if it significantly or materially impeded a

                                  11   person’s lawful profession, trade, or business” and that “it will be the rare contractual restraint

                                  12   whose effect is so insubstantial that it escapes scrutiny under section 16600.” Golden v.
Northern District of California
 United States District Court




                                  13   California Emergency Physicians Med. Grp., 896 F.3d 1018, 1024 (9th Cir. 2018). Given the

                                  14   overly broad nature with respect to both subject matter and temporal scope, the assignment

                                  15   provision at issue here has a restraining effect of a substantial character under the Ninth Circuit’s

                                  16   approach. Applied has failed to present any case which would lead the Court to conclude

                                  17   differently.

                                  18           Second, Applied argues that if the Court were to invalidate the assignment provision to the

                                  19   extent it covers “post-termination inventions” or those conceived “without using Applied’s

                                  20   confidential information,” the Court should still enforce the assignment provision to include

                                  21   “inventions conceived during employment or with Applied’s confidential information.” Opp’n at

                                  22   25. Applied then asserts that the time in which Mr. Narasimhan left Applied to join Symmorphix

                                  23   and Symmorphix’s filing of the Asserted Patents’ application, coupled with the overlapping

                                  24   subject matter, demonstrate that Mr. Narasimhan “conceived the inventions during his

                                  25   employment with Applied or that he used confidential information that he had access to at

                                  26   Applied. Id. In Applied Materials, Inc., the Court also considered a request that the Court

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        19
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 20 of 21




                                   1   narrowly construe the assignment clause in a manner that limited it in scope, including “construing

                                   2   it as merely barring misappropriation of . . . trade secrets.” 630 F. Supp. 2d at 1091. The Court

                                   3   declined to do so reasoning that “[e]mployers could insert broad, facially illegal covenants not to

                                   4   compete in their employment contracts.” Id. “Many, perhaps most, employees would honor these

                                   5   clauses without consulting counsel or challenging the clause in court, thus directly undermining

                                   6   the statutory policy favoring competition. Employers would have no disincentive to use the broad,

                                   7   illegal clauses if permitted to retreat to a narrow, lawful construction in the event of litigation.” Id.

                                   8   Given these concerns, the Court concluded that it was “not permitted to apply any narrowing

                                   9   construction to limit the application of the Assignment Clause to confidential information or to

                                  10   inventions conceived by former Applied employees during their tenure at Applied.” Id.

                                  11          Here, Applied relies primarily on cases with differing assignment provisions to the one at

                                  12   issue or to cases that “did not involve the circumstance—an employment agreement with an
Northern District of California
 United States District Court




                                  13   assignment requirement having a significant restraining effect on a former employee—in which

                                  14   that issue [was] critical.” Whitewater W. Indus., Ltd. v. Alleshouse, 981 F.3d 1045, 1056-57 (Fed.

                                  15   Cir. 2020) (discussing Bd. of Trustees of Leland Stanford Junior Univ. v. Roche Molecular Sys.,

                                  16   Inc., 583 F.3d 832, 837 (Fed. Cir. 2009) aff’d on other grounds, 563 U.S. 776 (2011)). Therefore,

                                  17   Applied offers no basis for concluding that the Court should ignore the Court’s prior holding in

                                  18   Applied Materials, Inc.

                                  19          Accordingly, the Court finds that the assignment provision found in Mr. Narasimhan’s

                                  20   employee contract is void and unenforceable as an unlawful restraint on trade in violation of

                                  21   California Business and Professions Code § 16000. The Court will grant Demaray’s motion to

                                  22   dismiss Applied’s claim for declaration of non-infringement based on assignment of rights and

                                  23   failure to join all co-owners.

                                  24   IV.    CONCLUSION

                                  25          For the foregoing reasons, the Court GRANTS in part and DENIES in part Demaray’s

                                  26   motion. The Court finds there is subject matter jurisdiction over Applied’s declaratory judgment

                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        20
                                         Case 5:20-cv-09341-EJD Document 63 Filed 09/16/21 Page 21 of 21




                                   1   action. The Court DENIES the motion to dismiss Applied’s third claim for a declaration of non-

                                   2   infringement based on a license. Further, the Court GRANTS without leave to amend the motion

                                   3   to dismiss Applied’s fourth claim for a declaration of non-infringement based on assignment of

                                   4   rights.

                                   5             IT IS SO ORDERED.

                                   6   Dated: September 16, 2021

                                   7                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:20-cv-09341-EJD
                                  28   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION TO
                                       DISMISS
                                                                        21
